DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s response filed March 22, 2022 has been fully considered but is not persuasive for the reasons set forth below:
Applicant’s argument:  Applicants refer to case law Atofina v. Great Lakes Chem. Corp and argue that Labauze’s teaching of the two glass transition temperatures is too broad (15 to 100 degrees) does not describe applicant’s claimed range of at least 10 C but less than 30 C.    
Examiner’s response:  The examiner note that this case law is for anticipation of ranges which is a single reference US 35 102 rejection and not an obviousness rejection which is what was set forth above and therefore, the argument is considered moot.  Please refer to MPEP 2131.03, section II.
Applicant’s argument:  The examples in Labauze do not show the claimed range of the difference in the two glass transition temperatures.  There are no embodiments that show the claimed range with any specificity.  Labauze also does not exemplify two functionalized SBR rubbers.
Examiner’s response:  The fact that there is no exemplification of the claimed invention in the Labauze reference does not preclude the use of the teachings of Labauze within its specification.  As the teachings within the specification teach a range with overlaps the claimed range and applicant has not argued persuasively regarding unexpected results, the above rejection is appropriate and maintained.  It is noted that the Labauze reference is open to other monomers in the second polymer ([0028]), it is noted that the two SBR rubbers are taught by the secondary reference: Thielen.
Applicant’s argument:  Paragraph [046] shows unexpected results of the claimed invention regarding wet traction, rolling resistance, and cold weather performance.
Examiner’s response: The examiner has considered the data presented in Table 1 and Table 2,
Applicant’s argument that the inventive examplesI-1 and I-2 provide better properties compared to
comparative example C-1 is not persuasive. For example, it appears that the wet predictive properties
are better for comparative example C-1, the rolling resistance predictive properties are better for the
inventive examples I-1 and I-2, the winter predictive properties are better for the comparative example C-1 and the tensile properties are better for inventive examples I-1 and I-2. Therefore, applicant’s
argument of unexpected results due to the difference in glass transition temperatures being between 10
and 30 degrees is not persuasive because for some properties, having a difference in glass transition
temperatures which are outside the claimed range leads to better tire performance under certain
conditions. Also, there are no examples in which the glass transition temperatures are less than 10
degrees to show critically of the lower boundary of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764